Citation Nr: 1630674	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  02-20 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, claimed as a neck disorder, to include as secondary to service-connected right and left knee disabilities.  

2.  Entitlement to service connection for arthritis, to include as secondary to service-connected right and left knee disabilities.  

3.  Entitlement to service connection for an acquired psychiatric disorder other than depression, to include as secondary to service-connected right and left knee disabilities.  

4.  Entitlement to a rating in excess of 10 percent for service-connected multi-level degenerative joint disease with herniated nucleus pulpous.  

5.  Entitlement to a rating in excess of 20 percent for service-connected sciatica, left lower extremity.

6.  Entitlement to a rating in excess of 20 percent for service-connected sciatica, right lower extremity.  

7.  Entitlement to total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and B.G.


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1974 to July 1978.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in April 2002, January 2009, and December 2011 by of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In the April 2002 rating decision, the RO continued a 30 percent rating for the service-connected right knee disability, declined to reopen claims of service connection for disabilities involving the left knee and neck, denied service connection for a back disability, arthritis, posttraumatic stress disorder (PTSD), and denied entitlement to TDIU.  The Veteran perfected an appeal as to each issue addressed in the April 2002 rating decision by submitting a timely notice of disagreement (NOD) and substantive appeal via VA Form 9 in April 2002 and December 2002, respectively.  

The Veteran testified before the undersigned Veterans Law Judge regarding the foregoing issues in January 2004.  A transcript of the hearing is of record.  

In October 2004, the Board awarded an increased, 40 percent rating for the Veteran's service-connected right knee disability and reopened the previously denied claim of service connection for a neck disability.  The Board remanded the reopened neck claim, as well as the other issues remaining on appeal, to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional evidentiary development.  After conducting all requested development, the AMC returned the appeal to the Board for further consideration.  

In February 2005, the Veteran informed VA that he was satisfied with the 40 percent rating assigned to his service-connected right knee disability in the October 2004 Board decision.  As a result, the right knee increased rating claim is no longer on appeal and will not be addressed in the decision herein, as there is no longer any case or controversy regarding that claim as contemplated by 38 U.S.C.A. §§ 7104, 7105 (West 2014) and 38 C.F.R. §19.4 (2015).

Likewise, in December 2005, the RO awarded service connection for degenerative joint disease (DJD) of the left knee, which represented a full grant of the benefit sought with respect to that issue.  Therefore, the left knee claim is no longer on appeal and will not be addressed in the decision herein.  

The RO awarded service connection for depressive disorder in a November 2011 rating decision, but did not address the Veteran's other psychiatric diagnoses.  Therefore, the issue of entitlement to service connection for an acquired psychiatric disorder other than depression remains before the Board.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

In the January 2009 rating decision, the RO awarded service connection for multilevel DJD with herniated nucleus pulpous and bilateral sciatica (hereinafter referred to as "service-connected back disability") and assigned an initial 10 percent rating, effective from February 22, 2001.  The Veteran filed a timely NOD in April 2009 and perfected an appeal as to that issue by submitting a timely VA Form 9 in January 2012.  On his January 2012 VA Form 9, the Veteran requested a Travel Board hearing in conjunction with the increased rating claims on appeal.  However, in a December 2015 statement, the Veteran withdrew his hearing request with respect to those issues.  

In December 2011, the RO determined that separate, compensable ratings were warranted for sciatica affecting the Veteran's left and right lower extremities associated with his service-connected back disability  and assigned separate, initial 20 percent ratings for each extremity, effective February 22, 2001.  While the Veteran did not appeal the December 2011 rating decision with respect to the propriety of the rating assigned for his bilateral lower extremity sciatica, those issues are part and parcel of his claim of entitlement to a higher rating for his back disability as the rating criteria governing the evaluation of that disability specifically indicates that any associated objective neurologic abnormalities be separately evaluated under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, General Rating Formula for Diseases and Injuries of the Spine (2015).  Therefore, the Board has jurisdiction over both issues, and they have been included on the title page of this decision.

The other issues on appeal, e.g., the arthritis, neck, and TDIU claims, have been previously remanded by the Board on several occasions for additional development, including most recently in September 2011.  The Board finds that the development requested in September 2011 has been completed and the issues have been returned to the Board for adjudication.  

The Board notes that, in addition to the paper claims file, there are paperless, electronic Virtual VA and Veterans Benefit Management System (VBMS) claims files associated with the Veteran's appeal.  A review of the Virtual VA claims file reveals a January 2015 brief submitted by the Veteran's representative, as well as additional VA treatment records dated from December 2008 to October 2012, which were considered by the Agency of Original Jurisdiction (AOJ) in the October 2012 SSOC.  The remaining documents in Virtual VA consist of various adjudicatory documents that were duplicative of those contained in the paper claims file or are irrelevant to the issues on appeal.

The documents contained on VBMS raise the issue of entitlement to an annual clothing allowance, which has not adjudicated by the AOJ.-Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).


FINDINGS OF FACT

1.  The most competent, credible, and probative evidence of record preponderates against a finding that the Veteran's cervical spine (neck) DJD was incurred in or aggravated by active military service, manifested within one year of the Veteran's discharge from service, or caused or aggravated by his service-connected bilateral knee disabilities.  

2.  The most competent, credible, and probative evidence of record preponderates against a finding that the Veteran's gouty arthritis was incurred in or aggravated by active military service, manifested within one year of the Veteran's discharge from service, or caused or aggravated by his service-connected bilateral knee disabilities.  

3. The most competent, credible, and probative evidence supports a finding that the Veteran's acquired psychiatric disorder other than depression was caused or aggravated by his service-connected bilateral knee disabilities.  

4.  Throughout the course of the appeal, the Veteran's service-connected multi-level degenerative joint disease with herniated nucleus pulpous has been characterized by limitation of motion and complaints of radiating, low back pain with flexion limited to no more than 70 degrees and a combined range of motion limited to no more than 240 degrees.  There is no evidence that the back disability has been manifested by abnormal gait or spinal contour that is a result of severe muscle spasm, guarding, or localized tenderness.  Nor is there evidence of additional functional limitation as a result of pain, incoordination, or fatigability, IVDS, or any associated neurologic abnormality, other than left and right lower extremity sciatica.  

5.  Throughout the course of the appeal, the Veteran's service-connected left and right lower extremity sciatica has been manifested by subjective complaints of pain, numbness, and tingling in the bilateral lower extremities with only objective evidence of decreased senses in the lower leg and ankles.  Sensory examination has, otherwise, been normal in the thighs, knees, feet, and toes, with no evidence of impaired reflexes, muscle strength, or muscle tone in the bilateral extremities at any point during this appeal.  

6.  The preponderance of the evidence reflects that the Veteran's service-connected disabilities render him unable to secure and maintain substantially gainful employment.


CONCLUSIONS OF LAW

1.  Degenerative disc disease of the cervical spine was not incurred in or aggravated by the Veteran's active military service, may not be presumed to have been incurred in or aggravated by such service, and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

2.  Gouty arthritis was not incurred in or aggravated by the Veteran's active military service, may not be presumed to have been incurred in or aggravated by such service, and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

3.  Service connection for an acquired psychiatric disorder other than depression is granted.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

4.  The criteria for an initial disability rating in excess of 10 percent for multi-level degenerative joint disease with herniated nucleus pulpous are not met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5234 (2015).

5.  The criteria for an initial disability rating in excess of 10 percent for left lower extremity sciatica are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.25, 4.26, 4.124a, Diagnostic Codes 8520 (2015).

6.  The criteria for an initial disability rating in excess of 10 percent for right lower extremity sciatica are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.25, 4.26, 4.124a, Diagnostic Codes 8520 (2015).

7.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.341, 4.1, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
 §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In this case, the Board finds that VA has satisfied its duty to notify under the VCAA with respect to the service connection claims on appeal.  Specifically, letters dated in May 2001 and January 2012 advised the Veteran of the evidence and information necessary to substantiate a service connection claim, including as secondary service connection, as well as his and VA's respective responsibilities in obtaining such evidence and information.  In February 2005, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate his TDIU claim, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  Additionally, in a March 2006 letter, the Veteran was advised of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

While the May 2001, February 2004, March 2006, and January 2012 letters were issued after the issuance of the initial unfavorable decision addressing the claims on appeal, the Veteran's claims were readjudicated in a November 2002 statement of the case (SOC) and all subsequent SSOCs, including the most recent October 2012 SSOC.  Hence, there is no prejudice based on the timing of this notices provided in this case.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

With respect to the increased rating claims on appeal, the Veteran has appealed with respect to the propriety of the initially assigned ratings assigned after the award of service connection for DJD of the back and sciatica affecting the bilateral lower extremities.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for DJD of the back and sciatica affecting the bilateral lower extremities was granted and initial ratings assigned in the January 2009 and December 2011 rating decisions on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned ratings assigned to his back and sciatica disabilities, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Relevant to the duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records have been obtained and considered and the evidentiary record also contains all post-service private and VA treatment records identified by the Veteran and the record.  Neither the Veteran nor his representative has identified any additional, outstanding records necessary for the adjudication of the claims that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.  

Additionally, the Veteran was afforded VA examinations in conjunction with his service connection and increased rating claims, including in July 2005, May 2008, and February 2012.  The Board finds that the February 2012 examination and opinion are adequate to decide the service connection claims on appeal, as it is based on an interview with the Veteran, a review of the record, and appropriate examinations.  The conclusions and opinions proffered by the February 2012 VA examiner is also based upon all of the pertinent evidence of record, to include the statements of the Veteran, and are supported by a complete rationale based upon the evidence reviewed.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the service connection claims decided herein has been met.

The Board also finds that the July 2005, May 2008, and February 2012 examinations were adequate to evaluate the Veteran's service-connected residual back and sciatica disabilities, as they include an interview with the Veteran, an accurate summary of the history and symptoms, and are responsive to the rating criteria used to evaluate his service-connected disabilities.  Furthermore, the Veteran has not alleged that his back and sciatica disabilities have increased in severity since the February 2012 VA examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time not a basis for requiring of new examination).  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's initial rating claims and no further examination is necessary.

Moreover, in January 2004, the Veteran was provided an opportunity to set forth his contentions during a hearing before a Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the January 2004 hearing, the undersigned Veterans Law Judge noted the issues then on appeal and the Veteran testified as to why he believed service connection was warranted for his arthritis and neck disabilities.  The undersigned also solicited information regarding the Veteran's employment history and his educational background.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, such omission was harmless.  Indeed, following the hearing, the Board remanded the issues on appeal to obtain additional, relevant evidence, including outstanding records from the Social Security Administration (SSA), VA, and any private entities identified by the Veteran, as well as any VA examinations and opinions needed to adjudicate the claims on appeal.  While VA was informed that the Veteran's SSA records had been destroyed, all of the other available evidence was obtained and associated with the record, including the requested VA examinations and opinion, after which the issues on appeal were re-adjudicated in subsequent SSOCs which informed the Veteran of the issues material to substantiating each claim on appeal and to which he was afforded an opportunity to respond.  See SSOCs dated December 2005, January 2009, March and December 2011, and October 2012.  Under these circumstances, nothing gives rise to the possibility that evidence has been overlooked with regard to the claims that were addressed during the January 2004 rating decision and which remain on appeal.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Finally, as noted previously, the Board remanded this case in September 2011 in order to provide the Veteran with adequate VCAA notice regarding his claimed arthritis and neck disabilities and obtain an addendum VA opinion regarding the etiology of those disabilities.  Review of the record reveals that the AOJ provided the Veteran with a letter in January 2012 that informed him of the information and evidence necessary to establish service connection on a direct and secondary basis.  Additionally, as previously noted, the Veteran was afforded a VA examination in February 2012 wherein the examiner provided an opinion regarding the likely etiology of his claimed arthritis and neck disabilities.  Therefore, the Board finds that the AOJ has substantially complied with the September 2011 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Therefore, the Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Service Connection Claims

The Veteran is seeking service connection for a neck disorder and arthritis affecting several joints.  See February 2001 Veteran statement.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of an injury or disease; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The theory of continuity of symptomatology is an alternative route to establish service connection for specific chronic diseases and can only be used in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In this context, service connection for certain chronic disorders, including arthritis, will be rebuttably presumed to have been incurred in or aggravated by service if manifested to a compensable degree within a specified period of time following active service, e.g., one year for arthritis.  38 U.S.C.A. § 1110, 1137; 38 C.F.R. §§ 3.307, 3.309.  In this case, while the Veteran has been diagnosed with gout (which is a type of arthritis, see 68 Fed. Reg. 7, 008 (Feb. 11, 2003)) and DJD affecting the cervical spine, the evidence does not reflect that either of those diagnoses were rendered during the Veteran's first post-service year.  Indeed, a notation or diagnosis of gout is not reflected in the record until June 1988 and there is no radiographic evidence of degenerative changes in the cervical spine until April 2001 and thereafter.  Accordingly, presumptive service connection for arthritis, including gout, as a chronic disease is not warranted in this case.

In addition to the foregoing, service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As noted, the evidentiary record reflects that the Veteran has been diagnosed with DJD of the cervical spine, as well as gouty arthritis manifested by polyarthralgias affecting several joints.  See VA examination reports dated July 2005, May 2008, and February 2012.  Accordingly, the first element of service connection (current disability) is established with respect to the cervical spine and gouty arthritis claims on appeal.  

With respect to the second element of service connection (in-service incurrence or aggravation of an injury or disease), the Veteran's service treatment records (STRs) reflect that, in April 1977, he was diagnosed with muscle strain after complaining of muscle tension in his neck and shoulder that had persisted for a week and a half.  The remaining STRs do not contain any additional complaints, treatment, or findings related to a neck, cervical spine, or arthritis disability.  

In fact, the first post-service evidence of the claimed disabilities is not reflected in the record until 1986, when the Veteran began seeking treatment for neck pain and stiffness that occurred as a result of recent activity.  Indeed, in April 1986, the Veteran was diagnosed with a sore left trapezius after complaining of neck sprain and stiffness that occurred after lifting mail bags while, in October 1986, he was diagnosed with acute muscle strain and a tender left trapezius after reporting an injury to his neck that occurred five days prior after lifting a box of weights.  Likewise, as noted, a June 1988 treatment record contains a notation of gout, without any indication as to the onset or likely etiology of the diagnosis.  In June 1989, the Veteran's diagnosis of gout was continued after he complained of pain in both feet, ankles, and his right leg that had been present for three weeks.  

Notably, the first post-service evidence of the claimed conditions does not reflect that the Veteran attributed his neck or gouty arthritis problems to any injury, event, or disease in service; nor did he report having continued neck or gout problems since service.  Instead, as noted, the Veteran reported that his neck and gout problems had a more recent onset and, in this regard, the Board finds probative that the Veteran did not mention, or even suggest, that his neck and gout disabilities had been caused by or otherwise related to his right or left knee.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); see Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  

In evaluating this claim, the Board notes that the lack of probative evidence showing complaints, symptoms, or treatment for problems involving the neck, cervical spine, or gout for nearly a decade after service, as well as the fact that the Veteran did not attribute his post-service problems to service, including any injuries incurred therein, preponderates against (1) a finding of continuity of related symptomatology since service and (2) a finding that the post-service cervical spine and gouty arthritis problems began in service, within a year after service, or were otherwise related to his period of military service.

The Board also finds probative that no medical professional has related the Veteran's current cervical spine DJD or gouty arthritis to his military service or his service-connected right and left knee disabilities.  

The Veteran has been afforded several VA examinations which confirm his diagnosis of DJD affecting the cervical spine.  See VA examination reports dated July 2005, May 2008, and May 2012.  

The physicians who conducted the July 2005 and February 2012 VA examinations opined that the Veteran's cervical spine disability is less likely than not caused by or directly related to his military service.  While the July 2005 VA opinion is inadequate because the examiner did not provide a rationale in support of his conclusion, the Board finds probative that the examiner noted that the Veteran's symptoms are age-related.  Nevertheless, in support of his opinion, the February 2012 VA examiner noted that the in-service cervical strain in 1977 was minor and temporary, with no documentation or history from the Veteran or the service records of chronicity following the in-service notation.  The February 2012 examiner also noted that the in-service neck and shoulder strain was not severe enough to be expected to progress to the Veteran's current condition, further noting that the Veteran re-injured his neck after service in April and October 1996.  As a result, the February 2012 VA examiner stated that the Veteran's current neck condition began after service due to the numerous post-service re-injuries, as well as falls that occurred as a result of his alcoholism.  

The February 2012 VA opinion is considered the most competent, credible, and probative evidence of record with respect to whether the Veteran's current cervical spine disability is related to his military service.  The Board finds that the February 2012 examination was adequate for evaluation purposes, as the examiner reviewed the Veteran's STRs and VBMS records, interviewed the Veteran, and conducted a physical examination.  There is also no indication or allegation that the VA examiner was not fully aware of all relevant facts in this case or that he misstated any relevant fact.  In fact, the VA examiner provided an opinion that was based upon the medical evidence of record, and the Board notes that the examiner's opinion was supported by a complete rationale.

The physicians who conducted the July 2005 and February 2012 VA examinations, as well as the May 2008 VA examiner, also provided opinions regarding secondary service connection.   The July 2005 VA opinion is not adequate because the examiner only addressed whether the Veteran's cervical spine disability is directly caused by his service-connected right knee disability and did not provide any opinion regarding aggravation.  See Allen v. Brown, 7 Vet. App. 439, 449 (1995) (the phrases "caused by" and "related to" do not address the aggravation aspect of secondary service connection).

The May 2008 VA examiner opined that the Veteran's cervical spine disability is less likely than not caused by his service-connected bilateral knee disabilities, as he noted that MRIs show minimal degenerative changes in the lower segments of the cervical spine, which is most consistent with chronological aging changes.  In this regard, the examiner explained that the lower cervical spine is the most mobile segment of the cervical spine and, with aging, is usually the first to show chronological degenerative changes.  

Similarly, the February 2012 VA examiner opined that the Veteran's cervical spine DJD is less likely than not caused or aggravated by his service-connected right or left knee disabilities, to include any loss of motion.  The examiner noted that the current cervical spine disability was not aggravated by the service-connected knee disabilities because it is too biomechanically remote from his knees or back to cause aggravation.  In this regard, the examiner noted that severe DJD with altered gait can put strain on the Veteran's low back but is less likely to put enough biomechanical strain on his neck to make it worse, noting that there are too many joints between the two (knees and neck) to compensate.  

The May 2008 opinion is considered competent, credible, and probative evidence of record with respect to whether the Veteran's current cervical spine disability is caused by his service-connected bilateral knee disabilities, while the February 2012 opinion is considered the most competent, credible, and probative evidence with respect to whether the cervical spine disability is aggravated by his service-connected bilateral knee disabilities.  Indeed, both examinations were adequate for evaluation purposes and it appears that both examiners considered all relevant facts, as they reviewed the Veteran's STRs and VBMS records, considered the Veteran's lay statements, and conducted a physical examination.  Additionally, both VA opinions were based upon the medical evidence of record and are supported by a complete rationale.  

The VA examinations conducted in May 2008 and February 2012 also confirmed and continued the Veteran's diagnosis of gouty arthritis.  While the May 20008 VA examiner purported to address the likely etiology of the Veteran's gout, his opinion is deemed inadequate because he only stated that the Veteran's gouty arthritis has not been significantly aggravated by his bilateral knees, without providing any rationale in support of his opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (holding that the failure of a physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication on the merits).

Nevertheless, the February 2012 VA examiner opined that the Veteran's gout is less likely than not causally related to service or incurred therein, and that the current disability is less likely than not caused or aggravated by his service-connected bilateral knee disabilities.  With respect to direct service connection, the February 2012 examiner noted that there is no evidence of gout incurred or caused by service, including no symptoms or physical evaluations of gout during service.  The examiner further noted that the earliest confirmed diagnosis of gout was in 1991, while elevated uric acid, which is well known to occur in patient with gout, is shown in 1988, 10 years after service.  With respect to secondary service connection, the examiner noted that there are no documented recurrences of gout attacks, as shown by acute joint swelling, redness, and extreme pain but, instead, medical records going back to 1996 only reflect good asymptomatic control of gout with medication.  Therefore, the examiner stated that the bilateral knee disabilities are not aggravating his current gout, which has not been recurring, further noting that gouty arthritis does not cause increasing joint damage without recurrent attacks.  Instead, the examiner noted that the joints affected in the Veteran are ones that are generally affected by primary osteoarthritis.  

The February 2012 VA opinion is considered competent, credible, and probative evidence of record with respect to whether the Veteran's current gout disability is related to service or secondary to (to include caused or aggravated by) his service-connected bilateral knee disabilities.  Indeed, the examination was adequate for evaluation purposes and the VA examiner's opinion was based upon all relevant facts obtained from review of the Veteran's STRs and VBMS records, the Veteran's lay statements, and physical examination and supported by a complete rationale.  

In evaluating the cervical spine and gouty arthritis claims on appeal, the Board finds probative that there are no opposing medical opinions or evidence of record which establish a nexus between the Veteran's military service and his current cervical spine and gouty arthritis disabilities or between his service-connected bilateral knee disabilities and his claimed disabilities.  

In this regard, the Board has considered the Veteran's lay assertions of a nexus between his claimed cervical spine and gouty arthritis disabilities and service-connected disabilities.  The Veteran is competent to report the onset and nature of his claimed disabilities; however, his lay assertions of a nexus are outweighed by the preponderance of the other evidence of record, including the post-service evidence which shows the claimed disabilities were manifested several years after service without any competent and credible evidence of continuity of symptomatology following service or other indication that the post-service disabilities were incurred in or otherwise related to service.  As such, the Veteran's purported nexus statements are outweighed by the competent, credible, and probative VA opinions discussed above and, as such, are not considered competent or probative evidence favorable to his claims.  

Therefore, based on the foregoing, the Board finds that the third element of direct service connection has not been met with respect to either claim because a causal connection between the Veteran's current cervical spine and gouty arthritis disabilities and his military service or his service-connected bilateral knee disabilities, has not been established. 

In summary, and for the foregoing reasons and bases, the Board finds the preponderance of the most competent, credible, and probative evidence is against the grant of service connection for cervical spine DJD and gouty arthritis.  Because the evidence preponderates against the Veteran's claims, the benefit-of-the-doubt doctrine is not for application and his claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

With regard to the Veteran's psychiatric disorder other than depression, VA treatment records reflect Axis I diagnoses of dipolar disorder, mood disorder, and PTSD, satisfying the first element of a secondary service connection claim.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  As noted above, the Veteran has service-connected right and left knee disabilities, satisfying the second element of a secondary service connection claim.  Id.  

The scope of a mental health disability claim includes any psychiatric condition that may reasonable be encompassed by the Veteran's description of the claim, his reported symptoms, and other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The medical evidence of record, including the Veteran's February 2010 and March 2012 VA examinations, indicates that his psychiatric symptoms are due to his service-connected knee disabilities, satisfying the third element of a service connection claim.  Wallin, 11 Vet. App. at 512.  

The preponderance of the evidence shows that the elements of a secondary service connection claim are met.  Service connection for an acquired psychiatric disorder other than depression as secondary to service-connected right and left knee disabilities is granted.  38 C.F.R. § 3.310.  

Increased Rating Claims 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Therefore, consideration must be given to staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection multi-level degenerative joint disease with herniated nucleus pulpous and bilateral sciatica (hereinafter referred to as "service-connected back disability") was established in January 2009, at which time the RO assigned an initial 10 percent rating pursuant to 38 C.F.R. § 4.71a, DC 5242, effective February 22, 2001.  

The Veteran appealed the initial noncompensable rating assigned to his service-connected back disability and this appeal ensued.  

The criteria for rating all spine disabilities are set forth in a General Rating Formula for Diseases and Injuries of the Spine.  A 10 percent rating is warranted for a spinal disability manifested by forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, or when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for disability of the thoracolumbar spine either where forward flexion of the thoracolumbar spine is 30 degrees or less, or where there is favorable ankylosis of the thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine. 

These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Additionally, Note 1 of the General Rating Formula directs VA to consider whether combining ratings for orthopedic and neurological manifestations of a thoracic spine disability would result in a higher rating.  Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235-5243).

Normal ranges of motion or the thoracolumbar spine are forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees.  38 C.F.R. § 4.71, General Rating Formula, Note 2, and Plate V.

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which a claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare- ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; Deluca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). 

Notably, however, pain, alone, does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Further, in claims for higher ratings for musculoskeletal disabilities, where the Veteran has arthritis and complains of pain on motion, he may be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton, supra; Id.  In this context, the Court has also held that, when read together, DC 5003 and 38 C.F.R. § 4.59 reflect that painful motion of a major joint caused by degenerative arthritis is deemed limited motion, even though no actual limitation of motion is demonstrated.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

The Formula for Rating IVDS Based on Incapacitating Episodes provides for a 60 percent rating when there are incapacitating episodes of IVDS having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes of IVDS having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes of IVDS having a total duration of at least two weeks, but less than four weeks during the past 12 months.  A 10 percent rating is warranted when there are incapacitating episodes of IVDS having a total duration of at least one week, but less than two weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.

The pertinent evidence includes VA outpatient treatment records dated from February 2000 to October 2012 (which includes the one year look back period prior to the February 22, 2001 effective date for the award of service connection for the service-connected back disability) including VA treatment records dated July 2005, May 2008, and February 2012.  

VA treatment records generally document the Veteran's complaints of low back pain variously radiating into his left and right lower extremities.  X-rays conducted in September 2003 confirmed the presence of degenerative changes in the lower lumbar spine, and in September 2005, there was objective evidence of spasms in the low back.  Otherwise, however, the remaining VA treatment records do not contain any objective evidence regarding the severity of the service-connected back disability, including information regarding limitation of motion.  As for his radicular symptoms, the VA treatment records consistently reflect that the Veteran demonstrated normal muscle strength in his lower extremities and that sensory examination was within normal limits in all sensory dermatomes tested.  See VA treatment records dated February 2005, September 2005, and November 2006, 

The Veteran was afforded a VA examination in July 2005 during which he reported having severe low back pain with left sciatica manifested by burning pain radiating into the left leg, thigh, and foot.  He also reported experiencing stiffness, fatigability, and weakness in his back with decreased ability to bend, lift, or carry, but he denied experiencing incapacitating episodes of back pain in the previous 12 months.  The Veteran also reported that his back condition did not affect his ability to work, although he was not working at that time.  Objective examination revealed the Veteran was able to demonstrate flexion to 70 degrees, extension to 20 degrees, right and left lateral flexion to 20 degrees, and right and left rotation to 25 degrees.  There was a mild loss of lumbar lordosis, as well as tenderness to palpation in the paralumbar muscles, left more than right.  There was grossly normal sensation in the L2 to S1 distribution bilaterally, and the Veteran manifested normal motor function in all major groups of both lower extremities.  The examiner noted some incoordination in lumbar spine motion, as well as mild easy fatigability to repetitive strength testing.  

During the May 2008 VA examination, the Veteran endorsed experiencing constant, chronic pain in the low back with bilateral sciatic pain radiating to the lower extremities.  He reported that the pain radiated to ankle level at times but not to his feet.   Nevertheless, he reported having difficulty walking, sitting, and standing for more than 15 to 20 minutes without experiencing increased low back pain.  The examiner noted the Veteran's use of a cane for his right knee since 2002 but that the cane also assisted him with walking due to pain, although he did not use a back brace.  The examiner noted the Veteran did not have a history of back pain flaring for more than 24 hours or a history of incapacitating episodes of low back pain requiring physician-ordered bedrest during the previous year.  Objective examination revealed the Veteran had difficulty standing and had extremely antalgic and awkward gait.  The Veteran was able to demonstrate flexion to 70 degrees, extension to 20 degrees, right rotation to 35 degrees, left rotation to 40 degrees, and left and right lateral bending to 30 degrees.  Repetitive testing did not reveal any additional limitation of motion or pain in flexion (which was the only range of excursion tested).  There was tenderness to palpation along the entire lumbar spine, with left paraspinal muscle tightness but no spasm.  Lower extremity sensation was intact to sharp/dull stimuli bilaterally and the Veteran's quadriceps strength was normal (5/5).  The examiner did not assign any additional degree of functional impairment for the lumbar spine on the basis of repetitive use, pain with use, limited endurance, weakness, fatigability, or incoordination.  

During the February 2012 VA examination, the Veteran reported that his low back pain had gotten gradually worse, as he was experiencing pain on a daily basis that rated 10/10, involved only the L1 level, and was also manifested by tingling.  He reported that his pain radiated to his buttocks bilaterally and that he also experienced popping on range of motion at times.  He denied having any flare-ups of back pain, however.  Objective examination revealed the Veteran was able to demonstrate flexion to 90 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation to 30 degrees, without any objective evidence of pain.  The examiner noted there was no additional limitation of motion with repetition, although he stated that the Veteran's functional loss or impairment was caused by painful movement.  There was localized tenderness or pain to palpation in the right flank area, but there was no evidence of muscle spasm.  

As for the lower extremities, there was normal muscle strength in hip flexion, knee extension, ankle dorsal and plantar flexion, and great toe extension.  There was, however, mild muscle atrophy in the bilateral quadriceps.  Nevertheless, the Veteran's reflexes were normal in the bilateral knees and ankles, as well as normal sensory examination in the upper anterior thighs (L2), thigh/knee (L3/4), and foot/toes (L5).  The Veteran did, however, demonstrate decreased but not absent senses in the lower leg and ankle (L4/L5/S1).  In addition to the foregoing, the examiner noted the Veteran had mild, intermittent pain, paresthesias/dysesthesias, and numbness in the bilateral lower extremities, but no constant pain in the bilateral lower extremities.  The examiner also noted that additional signs and symptoms of radiculopathy included radiating pain to the buttocks, which was sensory only.  The examiner did not identify any other neurologic abnormalities, such as bowel or bladder problems, in the thoracolumbar spine, and he also noted there was no evidence of IVDS or scars.  

Based on the symptoms described above, the Board finds that an initial rating higher than 10 percent is not warranted for the service-connected back disability at any time since the February 22, 2001 effective date of the award of service connection.  Indeed, the evidence does not reflect that the Veteran has experienced forward flexion limited to greater than 30 degrees but more than greater than 60 degrees or that his combined range of motion has been limited to greater than 120 degrees.  Instead, the evidence shows the Veteran's flexion has been limited to no more than 70 degrees, as shown at the VA examinations in July 2005 and May 2008, while his combined range of motion has not been limited to any more than 240 degrees, as shown at the February 2012 VA examination.  

Additionally, while there is one notation of muscle spasms in September 2005 and objective evidence has consistently demonstrated tenderness to palpation and abnormal gait, there is no indication that the Veteran's abnormal gait is a result of muscle spasm or localized tenderness.  Indeed, there is no lay or medical evidence showing that the Veteran's back disability is manifested by abnormal gait or spinal contour that is a result of severe muscle spasm, guarding, or localized tenderness.  

In evaluating the Veteran's increased rating claim under DeLuca and Mitchell, supra, the Board notes that, during the July 2005 VA examination, the Veteran endorsed experiencing symptoms of stiffness, fatigability, and weakness and the examiner observed objective evidence of incoordination and fatigability with repetitive motion.  However, similar symptoms were not observed during the subsequent VA examinations in May 2008 and February 2012, the Veteran has consistently denied experiencing flare-ups of pain in his back, and objective examination has not revealed objective evidence of painful motion.  Despite the foregoing, the evidence clearly shows the Veteran experiences functional loss and impairment as a result of his constant back pain.  However, there is also no lay or medical evidence showing any additional functional limitation as a result of the Veteran's pain, incoordination, or fatigability which is not contemplated by the 10 percent rating currently assigned.  See Mitchell, supra.  Therefore, the Board finds that a higher rating is not warranted based on application of 38 C.F.R. §§ 4.40 and 4.45.

The Board has considered whether a higher rating may be granted under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  There is, however, no lay or medical evidence showing the Veteran's back disability is manifested by incapacitating episodes of IVDS affecting the low back which requires treatment and bed rest prescribed by a physician.  In fact, the Veteran denied experiencing incapacitating episodes of back pain during the July 2005 and May 2008 VA examinations and the February 2012 VA examiner specifically stated that the Veteran's disability was not manifested by IVDS.  Therefore, the Veteran's back disability does not warrant a higher disability rating based upon intervertebral disc syndrome or incapacitating episodes.

As noted above, when evaluating the disability rating assignable to a spinal disability, the Board must consider any neurologic abnormalities associated with the spinal disability.  At the outset, the Board notes that a separate 20 percent rating has been assigned for sciatica affecting the right and left lower extremity, as secondary to the service-connected back disability, and the appropriate rating assigned to these disabilities will be discussed in the decision herein.  Otherwise, however, there is no lay or medical evidence showing the Veteran's back disability has been manifested by a separately ratable neurologic disability, to include bowel or bladder dysfunction.  Therefore, the Board finds the preponderance of the evidence does not reflect that the Veteran experiences bladder, bowel, or other voiding dysfunction as a result of his service-connected thoracolumbar spine disability; thus, a separate compensable rating is not warranted. 

The Board finds there is no basis for staged rating of the thoracic or lumbar spine disability, pursuant to Fenderson, 12 Vet. App. at 119, as the lay and medical evidence shows the Veteran's service-connected thoracolumbar spine disability has remained relatively stable throughout the appeal period.

In summary, the Board finds the preponderance of the evidence is against assigning a disability rating greater than 10 percent for service-connected multi-level degenerative joint disease with herniated nucleus pulpous and bilateral sciatica at any point pertinent to the February 22, 2001 effective date of the award of service connection, including during the one year look back period prior to the date of receipt of the claim.  


Left and Right Lower Extremity Sciatica

As noted, a separate 20 percent rating has been assigned for sciatica affecting the left and right lower extremity as secondary to the service-connected back disability.  In a December 2011 rating decision, the RO assigned an initial, 20 percent rating for each lower extremity pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520, effective February 22, 2001.

Under DC 8520, a 10 percent rating requires mild incomplete paralysis of the sciatic nerve; a 20 percent rating requires moderate incomplete paralysis of the sciatic nerve; a 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve; a 60 percent rating requires severe incomplete paralysis with marked muscular atrophy; and an 80 percent rating requires complete paralysis, whereby the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520 (2015).

Under 38 C.F.R. § 4.124a, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, at most, the moderate degree.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.

As discussed and detailed above, the pertinent evidence shows the Veteran has consistently complained of pain radiating from his back to his bilateral lower extremities.  See VA examination reports; VA outpatient treatment records.  He also endorsed symptoms of tingling and numbness in his lower extremities at the February 2012 VA examination.  Despite the subjective complaints of sensory symptoms, the Veteran has demonstrated normal motor strength and function in his bilateral lower extremities throughout the appeal period.  Moreover, VA treatment records and the VA examinations conducted in July 2005 and May 2008 reflect that objective sensory examination was within normal limits in all sensory dermatomes tested.  During the February 2012 VA examination, objective sensory examination revealed decreased senses in the lower leg and ankle; however, senses in the lower leg and ankle were not completely absent and the Veteran demonstrated normal sensation in the bilateral upper anterior thigh (L2), thigh/knee (L3/4), and foot/toes (L5).  

Notably, there has been no lay or medical evidence of foot drop, no active movement of the muscles below the knee, weakened or loss knee flexion as a result of bilateral lower sciatica, impaired or hypoactive reflexes, or paralysis in the leg or foot.  

Based on the foregoing, the Board finds that the Veteran's service-connected bilateral lower extremity sciatica has been manifested by no more than a moderate impairment of the affected nerves since the February 22, 2001 award of service connection.  Indeed, while there is subjective evidence of pain, numbness, and tingling in the bilateral lower extremities, sensory examination has been normal in the thighs, knees, feet, and toes, with only objective evidence of decreased senses in the lower leg and ankles.  The Board finds probative that, while decreased, the senses in the lower leg and ankles are not completely absent, there is no evidence of impaired reflexes at any point during this appeal, and the Veteran has maintained normal muscle strength and tone in his lower extremities.  Notably, the pertinent evidence does not show subjective or objective evidence of increased sensory or functional impairment consistent with (or more nearly approximating) any more than moderate, incomplete paralysis of the sciatic nerve, such as diffuse sensory impairment throughout the lower extremities, impaired reflexes, muscle atrophy, or complete paralysis manifested by foot drops or dangles, impairment of knee, foot, or toe movement, or paralysis of the lower extremity muscles.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.

Therefore, the Board finds the evidence shows the Veteran's lower extremity sciatica results in and more nearly approximates no more than a moderate impairment in each leg, as the impairment is shown to be no more than sensory in nature with subjective and objective manifestations.  Accordingly, a rating higher than 10 percent is not warranted for the Veteran's left and right lower extremity sciatica at any point since the February 22, 2001 effective date of service connection or during the one year look back period prior to the date of receipt of the claim.

Other Considerations

The Board has considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected back and associated neurologic disabilities with the established criteria found in the rating schedule and finds the manifestations of the Veteran's disabilities are fully contemplated by the schedular rating criteria.  Indeed, the Veteran's symptoms of painful, limited motion and associated sensory loss in the bilateral lower extremities are contemplated by the rating criteria, which allows for the assignment of higher ratings based upon more severe symptoms and functional impairment.  There are no additional symptoms of his service-connected disabilities that are not addressed by the rating schedule.  As such, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the rating schedule is adequate to evaluate his back and bilateral lower extremity sciatica disability pictures.  

Therefore, it is unnecessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  See id.  Nevertheless, the Board notes that there have been no hospitalizations for the Veteran's low back and bilateral lower extremity sciatica during the course of the appeal.  Further, the percentage ratings are considered adequate to compensate for considerable loss of working time from exacerbations proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  As such, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, there are no additional impairments of the low back or bilateral lower extremities that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.  Under these circumstances, the Board concludes that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, and that referral of these claims for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

TDIU 

The Veteran has asserted that he is unemployable as a result of his back, bilateral knee disabilities, and psychiatric disabilities.  See February 2001 Veteran statement; January 2015 Appellant brief.  

In order to establish entitlement to TDIU due to service-connected disability(ies), there must be impairment so severe that an average person is unable to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
 §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for TDIU provides both objective and subjective criteria.  Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria provide for a total rating when there is a single disability or a combination of disabilities that result in a 100 percent schedular evaluation.  Subjective criteria provide for a TDIU when, due to service-connected disability, a Veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

For the purpose of finding one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one  or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

In exceptional circumstances, where the Veteran does not meet the percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).  Rating boards are required to submit to the Director, Compensation and Pension (C&P) Service, for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.  The Court has clarified that, where a claimant does not meet the schedular requirements of 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) and may only refer the claim to the C&P Director for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

In this case, the evidence shows that, since February 22, 2001, the Veteran's service-connected disabilities are as follows: post-operative residuals of lateral right knee meniscectomy, rated as 30 percent disabling; right knee arthritis with loss of motion, rated as 10 percent disabling; left knee DJD rated 10 percent disabling; sciatica affecting the left and right lower extremities separately rated 10 percent disabling; and depressive disorder rated as 10 percent disabling.  Effective February 28, 2012, left knee instability has been rated 10 percent disabling.  

Based on the foregoing, including with consideration of the bilateral factor and the fact that the back, left and right knee, and sciatica disabilities are ultimately rated as one disability affecting the orthopedic body system, the Veteran's combined service-connected disability rating is 80 percent both prior to and after February 28, 2012.  See 38 C.F.R. §§ 4.16(a), 4.25, 4.26.  Thus, the percentage requirements for award of a schedular TDIU, pursuant to 38 C.F.R. § 4.16(a), are met throughout the appeal period.  

Next, the Board must determine whether the service-connected disabilities precluded the Veteran from engaging in substantially gainful employment, i.e., work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The ultimate question is whether the Veteran, because of a service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he/she can find employment.  Van Hoose, 4 Vet. App. at 363.

After a careful review of the claims file the Board finds the preponderance of the evidence shows that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  

Review of the Veteran's claims file, including his vocational rehabilitation records, reflect that he has maintained a number of jobs since separation from service, including employment with the United States Postal Service (USPS) from 1984 to 1992, after which he worked in the food industry as a chef.  An August 2001 vocational assessment report reflects that the Veteran received training in various vocational trades, including shoe repair, cosmetology, and food production courses, without any additional formal training or certification.  The vocational assessment also notes that the Veteran had difficulty maintaining employment in large part due to the trouble he had with people in authority and that his service-connected right knee disability substantially contributed toward an impairment of employability.  VA subsequently found that it was not feasible for the Veteran to return to productive employment.  

The evidence of record confirms that the functional impairment caused by some of the Veteran's service-connected disabilities affects his employability.  Indeed, the service-connected back disability limits the Veteran's ability bend, lift and carry items and stand for extended periods of time, while his bilateral knee disabilities limits extended standing and walking.  In fact, the April 2010 VA examiner stated that the Veteran's bilateral knee disabilities have an 80 percent effect on his usual occupation and daily activities.  

Although the preponderance of the evidence reflects that the Veteran's back and knee disabilities do not preclude sedentary employment or any other employment that involves short periods of walking, standing, sitting or light work, "when the Board conducts a TDIU analysis, it must take into account the individual veteran's education, training, and work history."  Pederson v. McDonald, 27 Vet. App. 276, 286 (2015).  As noted in the August 2001 vocational rehabilitation assessment, the Veteran's occupational history has been in unskilled labor positions, and he lacks the education and training to enter into any type of skilled suitable employment.  The evidence of record does not show that the Veteran's level of education and his occupational history would lend itself to sedentary or light physical employment.  

Therefore, based on the foregoing, the Board finds the preponderance of the evidence is in favor a finding that the Veteran's service-connected disabilities, alone, prevent him from securing and maintaining substantially gainful employment and, as such, his service-connected disabilities render him unemployable.  Therefore, a TDIU is granted.  
ORDER

Entitlement to service connection for cervical spine DJD is denied.

Entitlement to service connection for gouty arthritis is denied.

Entitlement to service connection for an acquired psychiatric disorder other than depression is granted.  

Entitlement to an initial disability rating in excess of 10 percent for multi-level degenerative joint disease with herniated nucleus pulpous and bilateral sciatica is denied. 

Entitlement to a disability rating in excess of 10 percent for left lower extremity sciatica is denied.  

Entitlement to a disability rating in excess of 10 percent for right lower extremity sciatica is denied.  

Entitlement to TDIU is granted.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


